UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6353



THOMAS M. HACKLER,

                                            Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; RONALD L. MOORE,
District Attorney; JOHN JOSEPH MILLER, III,
BUNCOMBE COUNTY SHERIFF, Buncombe County
Sheriff’s Office; BOBBY LEE MEDFORD,

                                           Defendants - Appellees.



                            No. 02-6358



THOMAS M. HACKLER,

                                            Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; BUNCOMBE COUNTY
SHERIFF, Buncombe County Sheriff’s Office;
JOHN JOSEPH MILLER, III; RONALD L. MOORE,
District Attorney; BOBBY LEE MEDFORD,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-20-MU-1-2, CA-02-23-1-2-MU)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas M. Hackler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Thomas M. Hackler appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaints.           We

have reviewed the records and the district court’s opinions and

find no reversible error. Accordingly, we affirm both orders on the

reasoning of the district court.         See Hackler v. North Carolina,

Nos. CA-02-20-MU-1-2 & CA-02-23-1-2-MU (W.D.N.C., filed Jan. 31,

2002; entered Feb. 4, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    3